Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.  	The information disclosure statements (IDSs) submitted on 12/22/2021 and 10/08/2021 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Application No.17/239,418. The instant applications claim similar subject matter as the US Application with differences that are obvious to one ordinary skilled in the art. 

The following table compares the independent claim of the instant application and the claims of US Application No. 17/239.418):
Instant Application 
US Application No. 17/239.418
Claim 1. power module comprising: a substrate having a top surface with a first trace and a second trace; a first plurality of vertical power devices and a second plurality of vertical power devices that are electrically coupled to form part of a power circuit; a first terminal assembly comprising a first elongated bar, at least two first terminal contacts, and at least two first terminal legs that respectively extend between different points of the first elongated bar and the at least two first terminal contacts; and a second terminal assembly comprising a second elongated bar, at least two second terminal contacts, and at least two second terminal legs that respectively extend between different points of the second elongated bar and the at least two second terminal contacts; wherein the first plurality of vertical power devices is electrically and mechanically directly coupled between the first trace and a bottom of the first elongated bar of the first terminal assembly; and wherein the second plurality of vertical power devices is electrically and mechanically directly coupled between the second trace and a bottom of the second elongated bar of the second terminal assembly.

Claim 28. A power module comprising: a substrate having a top surface with a first trace and a second trace a first plurality of vertical power devices and a second plurality of vertical power devices that are electrically coupled to form part of a power circuit; a first terminal assembly comprising a first elongated bar, at least two first terminal contacts, and at least two first terminal legs that respectively extend between different points of the first elongated bar and the at least two first terminal contacts; a second terminal assembly comprising a second elongated bar, at least two second terminal contacts, and at least two second terminal legs that respectively extend between different points of the second elongated bar and the at least two second terminal contacts; a third terminal assembly and a fourth terminal assembly, which are electrically and mechanically coupled to the first trace proximate opposing sides of the substrate; and a housing that encapsulates at least a portion of the first terminal assembly, the second terminal assembly, the third terminal assembly, and the fourth terminal assembly, wherein the substrate has four sides, the third terminal assembly is on a first side, and the fourth terminal assembly is proximate a second side that is opposite the first side, the first terminal assembly is proximate a third side that is between the first side and the second side, the second terminal assembly is proximate a fourth side that is between the first and second side and opposite the third side; wherein the first plurality of vertical power devices are electrically and mechanically directly coupled between the first trace and a bottom of the first elongated bar of the first terminal assembly; and wherein the second plurality of vertical power devices are electrically and mechanically directly coupled between the second trace and a bottom of the second elongated bar of the second terminal assembly.

Claim 1. A power module comprising: a substrate having a top surface with a first trace and a second trace; a first plurality of vertical power devices and a second plurality of vertical power devices that are electrically coupled to form part of a power circuit; a first terminal assembly comprising a first elongated bar, at least two first terminal contacts, and at least two first terminal legs that respectively extend between different points of the first elongated bar and the at least two first terminal contacts; a second terminal assembly comprising a second elongated bar, at least two second terminal contacts, and at least two second terminal legs that respectively extend between different points of the second elongated bar and the at least two second terminal contacts; and a housing that includes four sides between a top surface and a bottom surface wherein the housing encapsulates at least a portion of the first terminal assembly and the second terminal assembly, such that: first and second ones of the at least two first terminal legs extend out of first and second sides of the housing and fold such that the at least two first terminal contacts extend over and are parallel to the bottom surface of the housing; and each of the at least two second terminal legs extends out of a third side of the housing and turns, wherein the at least two second terminal contacts form an angle between 75 and 105 degrees with the bottom surface of the housing, wherein the third side is between the first side and a second side of the housing.  
Claim 2. The power module of claim 1 wherein: the first plurality of vertical power devices is electrically and mechanically directly coupled between the first trace and a bottom of the first elongated bar of the first terminal assembly; and the second plurality of vertical power devices are electrically and mechanically directly coupled between the second trace and a bottom of the second elongated bar of the second terminal assembly.

Claim 28. A power module comprising: a substrate having a top surface with a first trace and a second trace; a first plurality of vertical power devices and a second plurality of vertical power devices that are electrically coupled to form part of a power circuit; a first terminal assembly comprising a first elongated bar, at least two first terminal contacts, and at least two first terminal legs that respectively extend between different points of the first elongated bar and 30 the at least two first terminal contacts, wherein a plurality of first embossments are provided in the first elongated bar and biased toward the substrate; and a second terminal assembly comprising a second elongated bar, at least two second terminal contacts, and at least two second terminal legs that respectively extend between different points of the second elongated bar and the at least two second terminal contacts, wherein a plurality of second embossments are provided in the second elongated bar and biased toward the substrate; wherein each of the first plurality of vertical power devices is electrically and mechanically directly coupled between the first trace and a bottom of one of the plurality of first embossments in the first elongated bar of the first terminal assembly; and wherein each of the second plurality of vertical power devices is electrically and mechanically directly coupled between the second trace and a bottom of one of the plurality of second embossments in the second elongated bar of the second terminal assembly.
Claim 4. The power module of claim 3 further comprising a third terminal assembly and a fourth terminal assembly, which are electrically and mechanically coupled to the second trace proximate opposing sides of the substrate, wherein: the third terminal assembly comprises a third terminal leg that extends out of the first side of the housing and a third terminal contact that extends over and is parallel to the bottom surface of the housing; and the fourth terminal assembly comprises a fourth terminal leg that extends out of the second side of the housing and a fourth terminal contact that extends over and is parallel to the bottom surface of the housing.
. 





 	Claim 1 of the instant application is taught by claims 1 and 2 US Application No. 17/239.418.
 	Claim 20 of the instant application is taught by claims 28 and 4 of US Application No. 17/239.418.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848